DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant alleges that Wolf does not disclose amended limitation “wherein a content type associated with the identified content title is mapped to a notification type and sending a notification of the mapped notification type.”  Examiner respectfully disagrees.  Wolf discloses (¶0217, ¶0219, ¶0226, ¶0229-¶0231, ¶0234) that the system identifies a genre of the selected content and provides a graphic display with separate notification sections to view popular content in that genre as represented in Figs. 11 and 12. Therefore Wolf reference still reads on the limitation and the rejection is maintained.
Furthermore, the Examiner would like to point out, and as discussed during the interview on 01/28/2021, that the amended term “notification type” does not clarify what notification type is and based on the broadest reasonable interpretation, providing/displaying separate notification sections based on the genre as shown in Fig. 12 of Wolf can be read onto notification type.
Regarding newly added claim 22, see the new rejection made below in view of Li.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0113547 to Wolf (“Wolf”) in view of US PG Pub 2018/0152759 to Miller (“Miller”), US PG Pub 2016/0330526 to Marchetti (“Marchetti”), and US PG Pub 2016/0249115 to Lincke (“Lincke”).
Regarding claim 1, “A method for providing notifications regarding activity associated with digital content” reads on the method/system where the data analyzer receives content consumption feedback associated with multiple subscribers and provides notification of popularly consumed content (abstract, claim 1) disclosed by Wolf and represented in Fig. 6.
As to “the method comprising: monitoring a volume of activity associated with each of the predetermined set of content titles over a period of time” Wolf discloses (¶0010) that the system monitors the content consumption feedback and detect a rate at which subscribers in the cable network switch to tuning to a channel to view playback of particular content; (¶0136) the content ranking resource filters the content consumption feedback to include relevant content selection or content consumption events that occur within a predetermined 
As to “comparing the volume of activity for each of the predetermined set of content titles over the time period to the respective threshold level and identifying that the volume of activity of one of the predetermined set of content titles exceeds the respective threshold level” Wolf discloses (¶0010, ¶0153, claim 6) that the system detects if the rate of switching to streaming content is above a threshold value.
As to “wherein a content type associated with the identified content title is mapped to a notification type and sending a notification of the mapped notification type” Wolf discloses (¶0217, ¶0219, ¶0226, ¶0229-¶0231, ¶0234) that the system identifies a genre of the selected content and provides a graphic display with separate notification sections to view popular content in that genre as represented in Figs. 11 and 12.
As to “sending a notification of the mapped notification type to one or more user devices…when the volume of activity for the identified content title exceeds the respective threshold level, the notification concerning the identified content title, wherein one of the user devices subsequently interacts with the identified content title” Wolf discloses (¶0010, ¶0153, ¶0179, claim 1) that the system provides a notification indicating a respective popularity level of the particular content amongst the multiple subscribers as represented in Fig. 6 (element 630).  Wolf further discloses (¶0160) that the notification displayed on the screen is a 
Wolf meets all the limitations of the claim except “storing information regarding a predetermined set of content titles accessible over a network, the predetermined set of content titles based on a user profile and at least one peer profile and sending a notification to a user device associated with the user profile.”   However, Miller discloses (¶0145, ¶0157) that the guidance application determines programming events associated with the user profile and stores it in the database as represented in Fig. 4; (¶0160) the application accesses the user profiles for friends that are associated with the user and select programming events that match with the user profile.  Miller further discloses (¶0065) that the system displays informational prompt to inform the user about the content by analyzing information contained in a user profile associated with the user.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Wolf’s system by storing content titles based on the user profile and the peer profile and sending a notification as taught by Miller in order to identify friends with similar interests to the user to leverage the content of the friends' user profiles to identify events that the user might be interested in (¶0160).
Combination of Wolf and Miller meets all the limitations of the claim except “each content title associated with a respective threshold level concerning volume of activity.”  However, Marchetti discloses (¶0055) that the programs monitored by the system includes social network indicators that identify the 
Combination of Wolf, Miller, and Marchetti meets all the limitations of the claim except “monitoring a user reaction responsive to the notification sent to the one or more user devices, wherein the user reaction is determined by interactions of the one or more user devices with the identified content title; and updating a subsequent notification sent to one or more user devices associated with the user profile based on the determined user reaction.”  However, Lincke discloses (¶0070) that the system automatically displays notification configuration based on the user’s preferences to the interactive media, where the notification configuration for the user may initially include all types notification of interactive media available for a broadcast content and over time, based on the user's interaction with the various types of interactive media, the notification configuration may be refined to only include the types of interactive media the user most commonly interacts with on a regular basis as represented in Fig. 3.  Therefore, it would have been obvious to one of the 

Regarding claim 2, “The method of claim 1, further comprising identifying the content type associated with the identified content title, and mapping the identified content type to the notification type” Wolf discloses (¶0217, ¶0219, ¶0226, ¶0229-¶0231) that the subscriber is provided with a graphic display to view popular content by different genres as represented in Figs. 11 and 12.

Regarding claim 3, “The method of claim 1, further comprising: generating the notification based on the notification type” Wolf discloses (¶0217, ¶0219, ¶0226, ¶0229-¶0231) that the subscriber is provided with a graphic display to view popular content by different genres as represented in Figs. 11 and 12.

Regarding claim 4, “The method of claim 3, wherein the notification type comprises at least one of a sound, a display graphic, or haptic feedback” Wolf discloses (¶0011, ¶0157, ¶0188) that the system initiates display of display information as an overlay as represented in Figs. 4 and 12.

claim 5, “The method of claim 1, wherein the notification indicates that the identified content title is trending” Wolf discloses (¶0018, ¶0163, ¶0179) that the system notifies a given subscriber in the cable network environment of the current consumption is trending.

Regarding claim 6, “The method of claim 1, wherein the volume of activity comprises at least one of a number of messages that include the identified content title, a number of users currently engaged in live play of the identified content title, or a number of mentions of keywords associated with the identified content title” Wolf discloses (¶0181) that the system receives number of feedback (messages) from the subscribers and keep track of information such as thumbs up, thumbs down, graded rating from one to ten, number of stars, etc.  Wolf further discloses (¶0141) that the content consumption information includes count information indicating a number of subscribers currently watching the identified content as represented in Fig. 3.

Regarding claim 7, “The method of claim 1, wherein the predetermined set of content titles is based on at least one of a subscription library associated with the user profile or with a peer profile of a designated peer, a user library associated with the user profile, or a peer library of the designated peer” Miller discloses (¶0123) that the media guidance data includes viewer data where the media guidance data includes subscription data that identifies to which sources or services a given user subscribes to.

Regarding claim 9, “The method of claim 1, wherein the user reaction responsive to the sent notification includes at least one of a selection of the activity of the identified content title, a purchase of the activity of the identified content title, or an interaction time with the identified content title” Wolf discloses (¶0010, ¶0115) that the feedback is associated with delivery of content to multiple subscriber.  Wolf further discloses (¶0116) that each of the subscriber devices transmit corresponding content selection information (indicating selected content consumed by a respective device) as feedback to the system.  Wolf also discloses (¶0010) that the system monitors the content consumption feedback and detect a rate at which subscribers in the cable network environment switch to tuning to a channel to view playback of particular content.  In response to detecting that the rate of switching to streaming content such as video is above a threshold value, the notification resource can provide a corresponding notification to the given subscriber; (¶0153, ¶0253) after 8:00 pm, embodiments herein include receiving feedback indicating which of the content is most popular amongst viewers. Eventually, some time after 8:00 pm, collected consumption data can indicate that sitcom Y is most popular this week instead of sitcom X. After a segment of time such as a minute or two, assuming that sitcom Y is determined as being most popular this week, the content guide can be updated to indicate that sitcom Y is most popular instead of sitcom X.

claim 11, see rejection similar to claim 1.  Furthermore, Wolf discloses (¶0165-¶0169) the computer system comprises a communication interface that enables communication over a network, a processor, and storage media as represented in Fig. 5.

Regarding claim 12, see rejection similar to claim 5.

Regarding claim 13, see rejection similar to claim 2.

Regarding claim 14, see rejection similar to claim 3.

Regarding claim 15, see rejection similar to claim 6.

Regarding claim 16, see rejection similar to claim 7.

Regarding claim 18, see rejection similar to claim 1.

Regarding claim 19, see rejection similar to claim 2.

Regarding claim 21, “The method of claim 7, wherein the peer is designated based on being a contact of the user” Miller discloses (¶0160) that the media guidance application retrieves a user profile of a friend associated with the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Miller, Marchetti, and Lincke as applied to claim 1 above, and further in view of US PG Pub 2014/0359647 to Shoemake (“Shoemake”).
Regarding claim 10, combination of Wolf, Miller, Marchetti, and Lincke meets all the limitations of the claim except “the method of claim 1, wherein the activity associated with the identified content title includes at least one of a chat, live gameplay, or a feed corresponding to live play of the identified content title.”  However, Shoemake discloses (abstract, ¶0008, ¶0011) that the system monitors and determines trend estimation of media content, where the media content includes movies, TV programs, music, video games.  Shoemake further discloses (¶0115) that the video game genre includes real-time strategy/tactic games.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Wolf, Miller, Marchetti, and Lincke’s systems by using live gameplay as the instance of content as taught by Shoemake in order to find a particular video game/media content from among a myriad selection of such media content (¶0008).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Miller, Marchetti, and Lincke as applied to claim 1 above, and further in view of US PG Pub 2018/0309631 to Li (“Li”).
Regarding claim 22, combination of Wolf, Miller, Marchetti, and Lincke meets all the limitations of the claim except “The method of claim 1, wherein the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425